DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 9/12/2022 have been entered.  In the amendment, claims 1, 2, 6, 8-10, and 12 have been amended.  Claims 3-5 have been cancelled.  New claim 13 has been added. 
The objections to claims 1, 8, 10, and 12 have been withdrawn. 
The rejections of claims 1, 2, 6-9, and 12 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-13, filed 9/12/2022, with respect to the rejections of claims 1, 2, and 6-12 under 35 U.S.C. 102(a)(1) and/or 102(a)(2), and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, and 6-12 under 35 U.S.C. 102(a)(1) and/or 102(a)(2), and 103 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "[T]he continuous-wave LiDAR system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the transmitted first portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the light beam" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the transmitted light" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the polarization splitting device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from cancelled claim 4; consequently claim 8 cannot include the limitations of claim 4, and thus cannot further limit those limitations.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Allowable Subject Matter
Claims 1, 2, 6, 7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a continuous-wave Light Detection and Ranging (LiDAR) system, comprising: one or more laser light sources configured to generate one or more light beams, wherein light frequency of the light beams is modulated in a predefined pattern; and one or more light engines configured to respectively receive the one or more light beams, wherein the one or more light engines are integrated on a semiconductor chip, and each of the one or more light engines includes: a splitter that splits one of the light beams into a first portion and a second portion, and a polarization splitting device, wherein the polarization splitting device includes a first port, a second port, and a third port and the polarization splitting device is configured to: receive the first portion of the light beam from a splitter via the first port of the polarization splitting device, and transmit the first portion of the light beam at a predetermined angle via the second port of the polarization splitting device; receive the first portion of the light beam reflected from an object via the second port of the polarization splitting device, and transmit a predetermined polarization part of the reflected first portion of the light beam to a balanced detector via the third port of the polarization splitting device, wherein the balanced detector is configured to detect a beat between the predetermined polarization part of the reflected first portion of the light beam with a second portion of the light beam. 
Independent claim 13 recites a continuous-wave Light Detection and Ranging (LiDAR) system, comprising: one or more laser light sources configured to generate one or more light beams, wherein light frequency of the light beams is modulated in a predefined pattern; and one or more light engines configured to respectively receive the one or more light beams, wherein the one or more light engines are integrated on a semiconductor chip, and each of the one or more light engines includes: a splitter that splits one of the light beams into a first portion and a second portion, and a 1x2 coupler that includes a first port, a second port, and a third port, and the 1x2 coupler is configured to: receive the first portion of the light beam from a splitter via the first port of the 1x2 coupler, and transmit the first portion of the light beam at a predetermined angle via the second port of the 1x2 coupler; receive the first portion of the light beam reflected from an object via the second port of the 1x2 coupler, and transmit a predetermined polarization part of the reflected first portion of the light beam to a balanced detector via the third port of the 1x2 coupler, wherein the balanced detector is configured to detect a beat between the predetermined polarization part of the reflected first portion of the light beam with a second portion of the light beam. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 13, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Talty et al. (US 2020/0088878), teaches a continuous-wave Light Detection and Ranging (LiDAR) system, comprising: one or more laser light sources configured to generate one or more light beams, wherein light frequency of the light beams is modulated in a predefined pattern; and one or more light engines configured to respectively receive the one or more light beams, wherein each of the one or more light engines includes: a light transmitter configured to: receive a first portion of one of the light beams, and transmit the first portion of the light beam at a predetermined angle; a light receiver configured to: receive the first portion of the light beam reflected from an object, and transmit the reflected first portion of the light beam to a balanced detector, wherein the balanced detector is configured to detect a beat between the reflected first portion of the light beam with a second portion of the transmitted light beam. 
Another prior art reference, Waggoner et al. (US 5,164,784), teaches a continuous-wave Light Detection and Ranging (LiDAR) system, comprising: one or more laser light sources configured to generate one or more light beams, wherein light frequency of the light beams is modulated in a predefined pattern; and one or more light engines configured to respectively receive the one or more light beams, wherein each of the one or more light engines includes: a light transmitter configured to: receive a first portion of one of the light beams, and transmit the first portion of the light beam at a predetermined angle; a light receiver configured to: receive the first portion of the light beam reflected from an object, and transmit the reflected first portion of the light beam to a balanced detector, wherein the balanced detector is configured to detect a beat between the reflected first portion of the light beam with a second portion of the transmitted light beam. 
Another prior art reference, Crouch et al. (11,181,641), teaches a detector system similar to that of Waggoner and refers to such system as “balanced detector”. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 13. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645